Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Tracey (2008/0249439) discloses a device to stimulate a nerve (mechanical stimulation of the trigeminal nerve) of a patient (para [0079]) which is capable of having the skin interface fit in the ridge at the junction of the nasal bone and nasal cartilage, comprising: an applicator having a handle (driver surrounded by handle) (para [0010]) and a skin interface (mechanical stimulation head) (para [0097]), an actuator coupled to the skin interface and configured to vibrate the skin surface in an axial direction with a substantially linear displacement (actuator moves in and out in an axial direction with a linear displacement) (fig 42c, para [0100]) in a range from 0.1 mm to 3 mm (0.0001-5 mm displacement) (para [0099]), wherein the handle is configured to allow the patient to manually press the skin interface in the axial direction to advance the skin contact area against the patient (device is handheld, and therefore the handle is capable of to allowing a user to press the skin interface perpendicularly against a skin surface of a patient), and wherein the device is configured to vibrate at a frequency in a range from 100 Hz to 500 Hz (between 50 and 500 Hz) (para [0013]), when the interface is manually pressed against a skin surface; Harper (2019/0151604) discloses a method for providing vibratory stimulation to a patient for stimulation nerves to treat disorders (para [0006]), wherein said method includes providing a target location for vibratory stimulation of sensory fibers of the ophthalmic nerve (V1) branch of the trigeminal nerve (para [0008]), wherein the vibratory stimulation can occur anywhere on the face (para [0079]), and, and as shown in figs 16a-b, the sensory fibers of the V1 branch of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785